Stafford, J.
(concurring in part, dissenting in part) — I agree with the majority insofar as it recites the facts and concludes that respondent's conversion of estate funds was related to his alcoholism. Further, I agree that in a proper case, alcoholism may be weighed as a mitigating circumstance in a disciplinary action. I do not agree, however, that the remaining factors considered by the majority amount to the "extraordinary mitigating circumstances" required by In re Moynihan, 97 Wn.2d 237, 643 P.2d 439 (1982). The remaining so-called "mitigating" factors are nothing more than actions one would normally expect of any lawyer who *100hopes to make a good impression on a disciplinary authority; these do not rise to the dignity of being "extraordinary mitigating circumstances". Thus, I do not agree that the factors recited by the majority should so extensively lessen the impact of the discipline.
The majority correctly observes that there is a need for an objective standard by which to measure the appropriateness of disciplinary sanctions. Further, I agree with the five factors suggested for determining the proper sanctions.
I am compelled to dissent, however, insofar as the insufficient discipline is concerned. I feel that adequate discipline, in a case such as this, demands a suspension of at least 2 years. In addition to the conditions imposed by the majority, I would require the submission of semiannual reports to the bar association by respondent's alcoholism treatment counselor. An unsuspecting public should not again be subjected to the abuses of such a practitioner.